Name: Commission Regulation (EEC) No 153/84 of 20 January 1984 implementing No 2/83 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Mauritius with regard to certain items of fishing tackle @Decision No 2/83 of the ACP-EEC Customs Cooperation Committee of 21 December 1983 derogating from the definition of the concept of 'originating products' to take account of the special situation of Mauritius with regard to certain items of fishing tackle
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international trade;  European construction
 Date Published: nan

 21 . 1 . 84 Official Journal of the European Communities No L 18/25 COMMISSION REGULATION (EEC) No 153/84 of 20 January 1984 implementing No 2/83 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Mauritius with regard to certain items of fishing tackle HAS ADOPTED THIS REGULATION : Article 1 Decision No 2/83 of the ACP-EEC Customs Coopera ­ tion Committee annexed to this Regulation shall apply in the Community. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision No 81 /968 /EEC of 24 November 1981 on the application of derogations from the definition of originating products under the Second ACP-EEC Convention ('), Whereas the ACP-EEC Customs Cooperation Committee set up under the Second ACP-EEC Convention , signed at LomÃ © on 31 October 1979, adopted pursuant to Articles 28(3) and 30(1 ) of Protocol 1 to that Convention , Decision No 2/83 ; Whereas it is necessary in accordance with Article 33 of the said Protocol 1 to take the measures required to implement that Decision , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984 until 28 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 354, 9 . 12 . 1981 , p. 30 .